Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 2-5, 7, 10-13 and 15 recites the performance of steps subject to the conditions precedent “determining that a message has been received” (claims 2, 7, 10 and 15) and, “determining a request is not transmitted” (claims 3-5 and 11-13) Giving the claim its broadest reasonable interpretation. Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). As such, the claimed steps subject to conditions precedent need not be given patentable weight. Consequently, “when it is determined that the message has not been received for the second predetermined number of times…” and “the determination that the request is not transmitted from a location…” need not be carried out in order for the claimed method to be performed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving a 
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using generic computer components under certain methods of organizing human activity under (sales activity). That is, other than reciting “processor”, nothing in the claim element precludes the steps from practically being performed in the by a human using generic computer components. For example, “receiving”, “transmitting”, “receiving”, “transmitting”, “determining”, “transmitting” “receiving”, “determining”, “determining”, “generating” and “transmitting” in the context of this claim encompasses the user to manually receive 
This judicial exception is not integrated into a practical application. In particular, the claims only recite two additional elements- a “processor” and a “user device” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1 and 9 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-8 and 10-16, further describe the identified abstract idea. In addition, the limitations of claims 4, 6-7 and 14 define how messages are transmitted between the user and the system in order to access the vehicle which further describes the abstract idea. The generic computer component of claims 2-3, 5, 8, 10-13 and 15-16 (user device) merely serve as the generic computer component and the functions performed by the generic computer components 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Madaan (U.S. Patent Application Publication No. 2020/0005557) in view of Martenis (U.S. Patent No. 9,552,564).

As to claims 1-5, 7, 9-13 and 15, Madaan teaches a method and system comprising:
receiving a first request to use a vehicle from a user device associated with a first user; (para 64-65, show the system receives a request for a transportation)
transmitting a first instruction to the user device instructing the first user to pick up the vehicle at a first location; (para 64-65)
receiving a message from the user device, the message includes information indicating the message was transmitted by the user device at the first location; (para 64-65)
in response to receiving the message, transmitting a keep-alive request to the user device requesting the user device to repeatedly transmit the message from time to time; (para 69) 
determining whether the message has been received for a first pre-determined number of times in a predetermined period; (para 69)
in response to the determination that the message has been received for the pre- determined number of times in the predetermined period, transmitting a second instruction instructing the vehicle to be driven to the first location; (para 59 and 69)
Madaan does not teach:

determining the vehicle is at the first location; 
determining whether the second request is transmitted from the user device at the first location; 
based on the determination that the vehicle is at the first location, and that the second request is from the first location, generating an access token for the first user to access the vehicle at the first location; 
transmitting the access token to the user device.
However, Martenis teaches:
receiving a second request from the user device to access the vehicle at the first location; (col 13 lines 15-40)
determining the vehicle is at the first location; (col 13 lines 15-40) 
determining whether the second request is transmitted from the user device at the first location; (col 13 lines 15-40)
based on the determination that the vehicle is at the first location, and that the second request is from the first location, generating an access token for the first user to access the vehicle at the first location; transmitting the access token to the user device. (col 13 lines 15-40)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to receive multiple requests in Madaan as taught by Martenis. Motivation to do so comes from the knowledge well known in the art that doing so would make the system faster and more efficient. 
As to claims 6 and 14, Madaan in view of Martenis teach all the limitations of claims 1 and 9 as discussed above. 
Madaan further teaches:
wherein the pre-determined period starts from the first time the message is received. (para 69)
As to claims 8 and 16, Madaan in view of Martenis teach all the limitations of claims 1 and 9 as discussed above. 
Madaan in view of Martenis teach a receiving and transmitting a first message to the user. However, Madaan in view of Martenis do not teach: 
wherein the vehicle is the first vehicle, the message is the first message and the user device is the first user device, and the method further comprises: receiving a third request to use a second vehicle from a second user device associated with a second user; transmitting a third instruction to the second user device instructing the second user to pick up the second vehicle at a second location; receiving a second message from the second user device, the second message includes information indicating the second message was transmitted by the second user device at the second location; in response to receiving the second message, transmitting a keep-alive request to the second user device requesting the second user device to repeatedly transmit the second message from time to time; determining whether the second message has been received for the first pre- determined number of times in the predetermined period; in response to the determination that the second message has been received for the first pre-determined number of times in the predetermined period, transmitting a fourth 
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to repeat the message transmittal as a design choice duplication of parts in Madaan in view of Martenis. (MPEP 2144.04 (VI)) “ In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628